Title: James Cutbush to Thomas Jefferson, 14 February 1813
From: Cutbush, James
To: Jefferson, Thomas


          Dr Sir Philada Feby 14th 1813
          To you as a friend of his country, and a zealous promoter of the Arts, sciences and manufactures, permit me to address this letter, accompanying a prospectus of a work, which we hope will prove of advantages to the growing manufactu. of our country. Your opinion of such a work, will do more than that of any other man towards its diffusion. I have the pleasure to inform you, that I proposed you as patron to the Columbian Chemical society, to which office you were unanimously elected. We have published a volume of Memoirs
          I have the honor to be Sir, Your most obedient and very Humble ServtJas Cutbush
        